Salinger, J.
(dissenting). The courts have indulged a presumption, made by them or by- statutes, that, where goods are received by the initial carrier in sound condition, and the last carrier delivered them damaged, the damage was done by the last carrier. The question is whether, by Section 20 of the Carmack Amendment, Congress effectively substituted a presumption that the initial carrier caused damage found at delivery by the last carrier, or otherwise effected the abrogation of said presumption against the' last carrier. This must be answered by (a) determining what said “presumption” is, in order to determine whether, being what it is, Congress has power either to abrogate it or to change its application; (b) ascertaining whether, the power existing, Congress has exercised it.
This “presumption” is either (1) court or statute made, or (2) a state policy or regulation, or (3) a judicial policy. And creating, defining or giving it effect is “a rule of decision” wherewith the courts apply, the presumption of continuity, and a rule of convenience, in suits which assert that a carrier has damaged a shipment. See Moore v. New York, N. H. & H. R. R. Co., (Mass.) 53 N. E. 816; Charleston & W. C. R. Co. v. Varnville Furniture Co., 35 Sup. Ct. *778Rep. 715; Bailey v. Missouri Pac. R. Co., (Mo.) 171 S. W. 44; American Silver Mfg. Co. v. Wabash R. Co., (Mo.) 156 S. W. 830, at 832; Missouri, K. & T. R. Co. of Tex. v. Harris, 34 Sup. Ct. Rep. 790; Boston & M. R. Co. v. Hooker, 34 Sup. Ct. Rep. 526; Beard v. Illinois Cent. R. Co. 79 Iowa 518, at 523; Chicago, R. I. & P. R. Co. v. Harrington, (Okla.) 143 Pac., at 328.
Can Congress change these as to interstate shipments?
Either the courts or the legislature can make trial rules. In the absence of statute, the former may make the presumption of continuity the basis of holding the last carrier liable, or may hold that same is insufficient to make it liable, or abrogate it, or substitute for it. The legislature can declare that stated things shall raise a stated presumption as to liability, and fix the burden of proof. Hunter v. Colfax Cons. Coal Co., 175 Iowa 245, at 257; South Covington & C. St. Ry. v. Finan’s Admx., (Ky.) 155 S. W. 742, 744. It follows that it may change theretofore existing rules on presumed liability and burden of proof. Hunter v. Coal Co., supra. If it may make rules on these, it may abolish or change them when made by the courts; and it is settled that rules that have been evolved by the courts may properly be abrogated by the legislature. See Hunter’s case, supra, and Borgnis v. Falk Co., (Wis.) 133 N. W. 209; Jensen v. Southern Pac. R. Co., (N. Y.) 109 N. E. 600, 604; Mondou v. New York, N. H. & H. R. Co., 32 Sup. Ct. Rep. 169; State v. Creamer, (Ohio) 97 N. E. 602, 606; In re Opinion of Justices, (Mass.) 96 N. E. 308, and State v. Clausen, (Wash.) 117 Pac. 1101. It can abolish the common-law rule with respect to the assuming of risk of injury from defective appliances (Seaboard Air Line R. Co. v. Horton, 34 Sup. Ct. Rep. 635, at 639), and annul the presumption of guilt theretofore arising from the finding of an indictment (Ford v. Dilley, 174 Iowa 243).
Within certain limits, Congress may do all that a state *779legislature can, or supersede anything which a legislature has enacted. It follows that, within those limits, Congress may so deal with court-made law. Interstate commerce is within the field of such action. It has been, therefore, held that an act of Congress supersedes an Ohio statute which makes the mere proof of the existence of defects in appliances prima-facie evidence of negligence; and that the Carmack Amendment supersedes local law which puts the burden of proof to show want of negligence upon a warehouseman. Southern. R. Co. v. Prescott, 36 Sup. Ct. Rep. 469.
It is true, but not material, that actions based on a Federal statute are “triable and tried in a state court; hence local rules of practice and procedure were applicable.” Chesapeake & O. R. Co. v. De Atley, 36 Sup. Ct. Rep. 564, at 566, right column. This settles what may be done if Congress does not intervene, but has no bearing on whether it can intervene.
It seems clear that Congress has power to abrogate or change the presumption indulged, in against the last carrier, whether by statute or evolved by the courts.
II. Has Congress changed these as to interstate shipments ? If it has, it was done by the following statute:
“That any common carrier, railroad or transportation company receiving property for transportation from a point in one state to a point in another state shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it or by any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass, and no contract, receipt, rule, or regulation 'shall exempt such common carrier, railroad, or transportation company from the liability hereby imposed: Provided, that nothing in this section shall deprive any holder of *780such receipt or bill of lading of any remedy or right of action which he has under existing law.” Sec. 7 of Carmack Amendment to Sec. 20 of Hepburn Act, 34 Statutes at Large, 584, c. 3591.
It is settled that the provision of this amendment, that nothing therein contained “shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he lias under existing law,” does not preserve this presumption, because that proviso refers only to such rights and remedies as the holder may have had at the time of his action, under existing Federal law. Adams Exp. Co. v. Croninger, 33 Sup. Ct. Rep. 148; Charleston & W. C. R. Co. v. Varnville Furniture Co., 35 Sup. Ct. Rep. 715; Joseph v. Chicago, B. & Q. R. Co., (Mo.) 157 S. W. 837, at 838; Southern R. Co. v. Bennett, (Ga.) 86 S. E. 418.
2-a
In Carlton Prod. Co. v. Velasco, B. & N. R. Co. (Tex.) 131 S. W. 1187, at 1188, it is said:
“Presumptions indulged in by courts prior to the enactment of that act in regard to the final carrier have no bearing or effect upon cases arising under that act. Those presumptions have been effectually destroyed by the declaratiop that the initial carrier in interstate ' shipments is liable no matter on what line the damages may have occurred.”
Though it is not done so expressly, the same conclusion is announced in Charleston & W. C. R. Co. v. Varnville Furniture Co., 35 Sup. Ct. Rep. 715. There, the Supreme Court of South Carolina defends a statute penalty by a statement which the Supreme Court of the Enitecl States interprets “to mean no more than that there is" a presumption that the carrier that fails on notice to point out some other as responsible is itself in fault.” . The Federal decision points out that “the defendant happened to be the last carrier of the line, and in *781many states, including South Carolina, a so-called presumption has been established at common law that property starting in good condition remains so until the latest moment when it could have been harmed,” and that, while this was first treated as a true presumption of fact, it became, if it was not always, á rule of substantive law, a rule of convenience calling on the last carrier to explain. It is then said that there is thus presented a case “that a carrier in interstate commerce has been held liable for a loss not shown to have happened while the goods were in its possession or within the state, or to have been caused by it, if those facts are now in any way material, on the strength of a rule of substantive law.” A reversal is put on the ground that “the special regulations and policies of particular states upon the subject of the carrier’s liability for loss or damage to interstate shipments * *' * have been superseded.” This has since been followed in South Carolina. Spence v. Southern R. Co., (S. C.) 85 S. E. 1058.
In a word, the Federal Supreme Court deals with the case as one wherein the last carrier was penalized because of indulgence in a presumption of negligence created by statute, and nullifies the statute because of the Carmack Amendment.
In Galveston, H. & S. A. R. Co. v. Wallace, 32 Sup. Ct. Rep. 205, at 207, it is said that the initial carrier must now treat the connecting carriers as its agents for all purposes of transportation and delivery; that the whole transaction “is to be governed by the same rules of pleading, practice, and presumption as would have applied if the shipment had been between stations in different states, both on tiie initial carrier’s railroad.”
III. It is open to serious question whether anything in the language of the Carmack Amendment creates a presumption against the initial carrier. As written, it does *782no more than to make him paymaster for whosoever, including himself, may have injured an interstate shipment, givhim recourse over upon proof that some other participant in the carriage did the injury. While Carlton Prod. Co. v. Velasco, B. & N. R. Co., decided by the Supreme Court of Texas, 131 S. W., at 1188, construes the act to work a destruction to the presumption theretofore indulged, even that is not’ so much a declaration that the same presumption rules against the initial carrier that once ruled against the delivering one, as it is a holding that the last presumption has been destroyed because of the obligation placed upon the initial carrier; and so of Charleston & W. C. R. Co. v. Varnville Furniture Co., 35 Sup. Ct. Rep. 715. Beyond all question, the holding of this case rules that the Carmack Amendment destroys the presumption as to the last carrier, but this is not necessarily a finding that the same presumption is now raised against the initial carrier. It, too, can rest upon the fact that what the Carmack Act places upon the initial carrier is inconsistent with allowing the presumption against the last carrier still to rule. It is authority against indulging the presumption, but perhaps not authority for a claim that the same presumption rules against the initial carrier as before the act prevailed against the delivering carrier. A closer question is made of it by Galveston, H. & S. A. R. Co. v. Wallace, 32 Sup. Ct. Rep., at 207, which holds that the initial carrier must now treat the connecting ones as its agents for all purposes of transportation and delivery; that the whole, transaction “is to be governed by the same rules of pleading, practice and presumption as would have applied if the shipment had been made between stations in different states, both on the initial carrier’s railroad.” And see Storm Lake T. & T. Factory v. Minneapolis & St. L. R. Co., 209 Fed. 895; Collins v. Denver & R. G. R. Co., (Mo.) 167 S. W. 1178, at 1179. And the initial carrier has the bur*783den of proof to sIioav that the loss resulted from 'some cause for A\diich neither it nor any of its connecting carriers are responsible. Wherefore, its defense must or may include such proof as, before the act, the particular connecting carrier who was sued had to make. Nashville, C. & St. L. R. Co. v. Truitt Co., (Ga.) 86 S. E. 421; Gamble v. Union Pac. R. Co., (Ill.) 104 N. E. 666; Brinson v. Norfolk S. R. Co., (N. C.) 86 S. E. 371; Texas Midland R. Co. v. Becker, (Tex.) 171 S. W. 1024; St. Louis, B. & M. R. Co. v. Gould, (Tex.) 165 S. W. 13; Georgia, F. & A. R. Co. v. Blish Milling Co., 36 Sup. Ct. Rep. 541, 544; Thomas v. Blair, (Mich.) 151 N. W. 1041; Coovert v. Spokane, P. & S. R. Co., (Wash.) 141 Pac. 324; Kansas City & M. R. Co. v. New York Cent. & H. R. R. Co., (Ark.) 163 S. W. 171. It may no longer defend by urging that the last carrier is to blame. Karr v. Baltimore & O. R. Co., (W. Va.) 86 S. E. 43.
IV. The history of the amendment demonstrates that, in enacting same, Congress acted under certain conceptions. It has been held that Congress acted because public policy demanded that the shipper should not be left remediless on account of the immensity of traffic and the complexity of connecting railroad business, which made his proAdng on Avhat lines his loss occurred a practical impossibility, while it was easy for the carrier to locate loss or damage (Willett v. Southern R. Co., [S. C.] 45 S. E. 93); further, that CongTess acted to save the injured shipper from falling betAveen two stools and being compelled to sue over and again as in each suit he failed in proof as to the particular carrier Avhom he had impleaded, which created a situation where he had to accept such settlement as should be proposed; that the act was intended to facilitate remedy by locating the responsible carrier (Atlantic C. L. R. Co. v. Riverside Mills, 31 Sup. Ct. Rep. 164); that its purpose was to aid in establishing unity of responsibility (Georgia, F. *784& A. R. Co. v. Blish Milling Co., 36 Sup. Ct. Rep., at 544); that it was intended to effect that the obligation of the carrier with respect to the services within the purview of the statute shall be governed by uniform rule in the place of diverse requirements of state legislation and decisions (Southern R. Co. v. Prescott, 36 Sup. Ct. Rep. 469, at 472). On the whole, it is perhaps not unreasonable to construe .the amendment into substituting the initial carrier for the delivering carrier, so far as presuming who did the damage goes. If that be a tenable interpretation, it cannot matter that the substitution be unreasonable. Nor is it that. While perhaps most of the states indulged in the presumption against the last carrier, at least some did not. See Marquette H. & O. R. Co. v. Kirkwood, 45 Mich. 51. And those that did were at liberty to change. Be that as it may, the Federal legislation on the subject is paramount. If that be so, and if Congress raised this presumption against the initial carrier, can a presumption that the last carrier is to blame, which presumption rests upon state authority, exist side by side with a Federal statute declaring that this presumption exists against the initial carrier? It would seem to be a logical impossibility to have a presumption that, if a shijmient which started in good condition is delivered in damaged condition, the last carrier damaged it, and at the same time have one available in the same case, upon the same evidence, that the initial carrier did the damage. It is manifest that the Federal and the state presumption are addressable to meet an identical situation. Now, in the very nature of things, there can be no presumption which is not exclusive, in the sense that to presume a fact at all is, of necessity, to presume no other fact in conflict therewith. If it be presumed, for the purpose of the law of descent and distribution, that, if -two brothers die in shipwreck, and there be no direct evidence whether the deaths were <Jr were not simultaneous, *785tlie younger died last, can there also he a presumption that the older died last? Is not presuming that the younger lived longest as much a presumption that the older did not? Suppose a Federal statute declared that the first person found in the possession of counterfeited money he presumed to have coined it. Might a state, either by state decision or legislative enactment, declare that, upon proof that several had been in possession of such money, it should be presumed that the one last in possession was guilty of the coining ?
If we assume that Congress has raised just such a presumption against the first carrier as before quite universally prevailed against the last, we should not indulge in a construction which would retain what Congress intended to cure, and, side by side with that cure, retain what Congress thought were the evils to be remedied.
4-a
It has been suggested that Congress intended no more than to make all participants in the carriage the agents of the initial carrier, thus making the latter responsible, without reference to which connecting carrier did the damage. I am not so clear that this was all that was intended. But assume it is all. If that be so, whether Congress intended to abrogate the presumption against the last carrier by raising it against the initial carrier, becomes quite immaterial. If the act of Congress makes the presumption against the last carrier needless, or gives it no place wherein to operate, it is quite as effectively superseded as if a different presumption had been substituted for it. It has been pointed out how, in various ways, it was the purpose of the Congress to take hold of the field and to help the complaining shipper to ease and definiteness in dealing with the remedy for his loss. Beyond all question, it was the purpose of the amendment to preserve uniformity of procedure in cases dealing with interstate shipment, to obviate confu*786sion and uncertainty, to make tlie location of the one responsible, certain and easy. That the act was intended to be a means to these ends which Congress had the power to accomplish, see Hudson v. Chicago, St. P. M. & O. R. Co., 226 Fed. 38; Looney v. Oregon Short Line R. Co., (Ill.) 111 N. E. 509; Croninger’s case, supra; Hart v. Pennsylvania R. Co., 5 Sup. Ct. Rep. 151; Pennsylvania R. Co. v. Hughes, 24 Sup. Ct. Rep. 132; Chicago, M. & St. P. R. Co. v. Solan, 18 Sup. Ct. Rep. 289; was to aid in establishing unity of responsibility, Georgia, F. & A. R. Co. v. Blish Milling Co., 36 Sup. Ct. Rep., at 544; that it was intended to effect that the obligation of the carrier with respect to the services within thq purview of the statute shall be governed by uniform rule in the place of diverse requirements of state legislation and decisions, Southern R. Co. v. Prescott, 36 Sup. Ct. Rep. 469, at 472. Equally clear is the method by which the Federal act intended to accomplish what it conceived to be an advantage to the shipper. It makes the initial carrier the principal. Assuming that this is all it does, and it yet makes every connecting carrier the agent of that principal. The moment that is done, Congress ha3 provided a remedy which accomplishes certainty in redress, and which makes the presumption against the last carrier utterly needless. Since Congress enables the shipper to recover, no matter which actor in the chain of transportation damaged the shipment, it, of course, made it unnecessary to prove, either by testimony or by presumption, that any particular carrier in the line did the damage. The moment Congress provided a remedy, it made it quite immaterial whether first, an intermediate or last carrier caused the damage. For that reason alone, it was intended. that the former presumption against the last carrier should no longer obtain.
It was said in Southern R. Co. v. Prescott, 36 Sup. Ct. Rep., at 472, 473, that, where it is manifest that Congress *787intended that the obligations of the carrier with respect to the service within the purview of the statute shall be governed by uniform rule in the place of diverse requirements of the state legislation and decisions, when the question arises as to responsibility under a bill of lading, the question “is none the less a Federal one because it must be resolved by the application of general principles of the common law.”
On either theory, and without reference to whether Congress should or should not have done this, it has made the presumption upon which the appellee in this case prevailed no longer available to him. It may reasonably be added that, since all the cases agree, the Carmack Amendment made neither new liability nor new remedy, and, as it should be held that it sought to accomplish something, it was its purpose to change this rule of evidence. In my opinion, that is just what its purpose was.
Y. What is opposed, Willett v. Southern R. Co., (S. C.) 45 S. E. 93, Eastover M. & H. Co. v. Atlantic C. L. R. Co., 83 S. E. 599, Duvall v. Louisiana W. R. Co., (La.) 65 So. 104, Chicago, R. I. & P. R. Co. v. Harrington, (Okla.) 143 Pac., at 328, and Glassman v. Chicago, R. I. & P. R. Co., 166 Iowa, at 263, make much of holdings that the Carmack Amendment does not in terms relieve the last carrier from his “liability,” and rest themselves on a statement in Moore v. New York, N. H. & H. R. R. Co., (Mass.) 53 N. E. 816, that the presumption against that carrier is not mentioned in the amendment. The answer is:
a. The Carmack Act creates neither new right, liability nor remedy. The liability of the carrier is still created by the common law (St. Louis & S. F. R. Co. v. Heyser, [Ark.] 130 S. W. 562, at 565; Galveston, H. & S. A. R. Co. v. Wallace, 32 Sup. Ct. Rep., at 206; Storm Lake T. & T. Factory v. Minneapolis & St. L. R. Co., 209 Fed. *788at 903); wherefore, there is no claim in this case that the act relieves the carrier from any “liability.”
b. As said in Adams Express Co. v. Croninger, 33 Sup. Ct. Rep. 148, “though there is no reference to the effect upon state regulation, (where) it is evident that Congress intended to adopt a uniform rule and relieve such contract from, the diverse regulation to which they had been theretofore subject,” such state regulation, though not referred to at all in terms, must cease.
Permission in terms is unnecessary if the power be needed to effectuate what is expressly permitted. See Charleston & W. C. R. Co. v. Varnville Furniture Co., 35 Sup. Ct. Rep. 715; Missouri, K. & T. R. Co. v. Harriman Bros., 33 Sup. Ct. Rep. 397; Adams Exp. Co. v. Croninger, 33 Sup. Ct. Rep. 148; Chicago, B. & Q. R. Co. v. Miller, 33 Sup. Ct. Rep. 155; Lefehure v. American Exp. Co., 160 Iowa 54; Bailey v. Missouri Pac. R. Co., (Mo.) 171 S. W. 44; St. Louis & S. F. R. Co. v. Heyser, (Ark.) 130 S. W., at 566 The employers’ liability case declares that the test of power “is not merely the matter regulated, but whether the regulation is directly one of interstate commerce, or is embraced within the grant of power conferred on Congress to use all lawful means necessary and appropriate to the execution of the power to regulate commerce.”
c. The mere fact that Congress has chosen to take possession of a field, of itself shuts out state action in all that can arise in such field; not merely oppugnancv, but that which is coincidental (Charleston & W. C. R. Co. v. Varnville Furniture Co., 35 Sup. Ct. Rep. 715) ; and Congress has so taken possession of injury to or loss of interstate shipments, and of state action upon that subject. It has taken possession of the whole field, with intent to supersede all special state provisions, regulations, policies, constitutions, statutes and decisions. See Donovan v. Wells Fargo & Co., (Mo.) 177 S. W. 839; Michelson v. Judson, *789(Ill.) 109 N. E. 281; Spada v. Pennsylvania R. Co., (N. J.) 92 Atl. 379; Mitchell v. Atlantic C. L. R. Co., (Ga.) 84 S. E. 227; Robinson v. Louisville & N. R. Co., (Ky.) 169 S. W. 831; Bailey v. Missouri Pac. R. Co., (Kansas City Court of Appeals) 171 S. W. 44; Gamble v. Union Pac. R. Co., (Ill.) 104 N. E. 666; Boston & M. R. Co. v. Hooker, 34 Sup. Ct. Rep., at 528; Joseph v. Chicago, B. & Q. R. Co., 157 S. W., at 838; Charleston & W. C. R. Co. v. Varnville Furniture Co., 35 Sup. Ct. Rep. 715; Kansas City S. R. Co. v. Carl, 33 Sup. Ct. Rep. 391, at 394; American Silver Mfg. Co. v. Wabash R. Co., (Mo.) 156 S. W., at 832. As said in Adams Exp. Co. v. Croninger, 33 Sup. Ct. Rep. 148, almost every detail of the subject is covered so completely that there can be no rational doubt but that Congress intended to take possession of the subject and supersede all state regulation with reference to it; that, by ineans of the Car-mack Amendment, Congress has occupied the entire field of interstate shipments, and wholly ousted the states from control thereof.
d. Indirection may suffice. State rights have been saved merely because they were not included' in an enumeration of what was taken. Seaboard A. L. R. Co. v. Horton, 34 Sup. Ct. Rep., at 639.
Missouri, K. & T. R. Co. of Tex. v. Harris, 34 Sup. Ct. Rep. 790, 794, is no denial of power to effectuate these incidental regulations under the amendment, but, on the contrary, concedes such power. It holds that the state has power to discourage captious delay in settlement “of small but well-founded claims” arising out of interstate shipments by providing the taxation of an attorney fee as costs, and that this is so "until Congress does speak.”
5-a
In Duvall v. Louisiana W. R. Co., (La.) 65 So., at 105, it is said that the court sees no inconsistency between the Carmack Amendment and this “rule of evidence;” that *790“Congress was conferring a right of action; was not dealing with the question of what evidence the court should deem to be sufficient for the proof of a particular fact at issue between the litigants;'” that “the said rule of evidence has absolutely nothing to do with the substantial rights of the parties; that it is simply an aid to the court in weighing the evidence;” and that it is not understandable why Congress needed to or should take away or change a salutary evidence rule in order to give this added privilege. All this states, in effect, that the act does not abrogate the state presumption because it is not done in terms, and because such presumption is a mere rule of evidence. That failure to express in terms is not decisive has been seen; and, since Congress can abrogate or change rules of evidence, the fact that the presumption in question is a mere rule of evidence, is manifestly neither proof nor disproof on whether the amendment accomplished the abrogation of such rule.
Chicago, R. I. & P. R. Co. v. Harrington, (Okla.) 143 Pac., at 326, disposes of the question by the naked statement that the presumption, is but a rule of evidence; by just saying that the presumption is not abolished by the amendment; and by citing Duvall’s case, alone.
St. Louis & S. F. R. Co. v. Mounts, (Okla.) 144 Pac. 1036, is content to say that, while all state laws pertaining to substantive rights connected with interstate shipments have been abrogated, state law still rules in respect to remedy and procedure in state courts. So of Elliott v. Chicago, M. & St. P. R. Co., (S. D.) 150 N. W. 777, which, in addition, had to decide aDd did decide nothing but the here immaterial proposition that both the initial and the connecting carrier may be sued. Georgia, F. & A. R. Co. v. Blish Milling Co., 36 Sup. Ct. Rep., at 543; Bichlmeier v. Minneapolis, etc. R. Co., (Wis.) 150 N. W. 508; Kansas City S. R. Co. v. Carl, (Ark.) 121 S. W. 932; Duvall’s *791case, supra; and Eastover M. & H. Co. v. Atlantic C. L. R. Co., (S. C.) 83 S. E. 599, join. Manifestly, the mere fact that the last carrier may still be sued does not prove that a certain presumption is available against him in the suit.
The Eastover case argues further that presumption often takes the place of proof in logical inquiry as to who is liable, because “the last man who handles a package is presumed to have damaged it if it be damaged; for, if he did not damage it, he, above all others, knows it.” This may be a first-rate statement of why the presumption existed prior to the Carmack Amendment, but it does not seem to be in any way addressed to the question whether such presumption, no matter how logical its entertaining may in itself be, has room to operate since the Carmack Act raises that presumption against the initial carrier. The case concludes with the naked statement:
“In our opinion, the Carmack Amendment has not qualified the law as declared in Willett v. Railway, 45 S. E. 93. * * * The cases cited by appellant from the gupreme Court of the nation do not at all militate against the conclusions to which we have come; they rather sustain them.”
Kansas City S. R. Co. v. Carl, (Ark.) 121 S. W. 932, recognizes that there is a Carmack Act, to the extent of holding that the same makes invalid all contracts to limit the initial carrier’s liability for loss of freight. Upon this it holds that, therefore, an initial carrier cannot contract to limit the liability of the defendant in the case, a connecting carrier. It also adheres to the presumption against the last carrier. It does not, however, indulge in any disposition or even discussion of the question whether the amendment has abrogated the' presumption which the decision affirms.
B-b.
We have said in Glassman v. Railway, 166 Iowa, at *792261, that the Carmack Act has made no change in regard to the point in consideration here. I have to say that, if the language used in Classman’s case were decision, and if it be assumed that the decision is right, it still must yield if it be clear that the Supreme Court of the United States has decided or will decide otherwise. But, in my opinion, all that was said in the case on this point is dictum. It is absolutely undeniable that it involves a dispute limited to whether direct evidence established that defendant caused the damage, or, on the other hand, that someone else was to blame. It seems well settled in principle that there is no room for such presumption as is here under consideration, where direct evidence is even obtainable, to say nothing of when such evidence is actually produced; and, if the presumption is not in the case, then, though it be conceded that in a proper case Federal law had not affected the presumption, all said in 'Classman’s case on the effect of such F'ederal legislation was purely moot.
The inference or presumption based on the instinct of self-preservation and the love of life is never indulged in if there is, or is obtainable, direct evidence on the conduct of the injured person, or the circumstances of the injury. Dunlavy v. Chicago, R. I. & P. R. Co., 66 Iowa 435; Whitsett v. Chicago, R. I. & P. R. Co., 67 Iowa 150; Reynolds v. City, 72 Iowa 371; Hopkinson v. Knapp, 92 Iowa 328; Salyers v. Monroe, 104 Iowa 74, 77; Ellis v. Leonard, 107 Iowa 487; Morbey v. Chicago & N. W. R. Co., 116 Iowa 84; Burk v. Walsh, 118 Iowa 397; Ames v. Waterloo & C. F. R. T. Co., 120 Iowa 640; Phinney v. Illinois Cent. R. Co., 122 Iowa 488; Golinvaux v. Burlington, C. R. & N. R. Co., 125 Iowa 652. The bottom reasoning is that, if this presumption be not permitted, a failure of justice may result. ’ It follows that, if there be direct evidence, or it be obtainable, this reason for the rule fails, and that, if there be direct evidence, all that is said on whether *793something has affected the presumption need not and should not be said.
The basis for indulging the presumption that a particular carrier caused damage is that, without it, it would-be exceedingly difficult for the claimant to prove his case against the carrier he had elected to sue. When he has or can obtain direct evidence of what, without, must be supplied by presumption, he has no suit in which it is proper to declare the status of such presumption. This is emphasized by the fact that the inference for the instinct of self-preservation does not present a case of the presumption on one side and counter-proof on the other, but a case wherein a presumption never becomes active if direct evidence be obtainable. “Direct evidence of what took place is of higher character than the mere inference to be drawn from the instinct of self-preservation.” (Bell v. Incorporated Town of Clarion, 113 Iowa 126), and it has been held that, where there are no facts shown indicating either accident or mistake, and facts are shown pointing strongly to suicide, “the presumption against suicide ceases to control.” Prudential Ins. Co. v. Dolan, (Ind.) 91 N. E., 970, at 971, left column.
“Presumption's are indulged to supply the place of facts; they are never allowed against asserted and established facts. When these appear, presumptions disappear.” Lincoln v. French, 105 U. S. 614; Thayer’s Treatise on Evidence, 346.
Such presumptions axe a rale of convenience like the one “requiring the party who relies on a license to show it.” Moore v. New York, N. H. & H. R. R. Co., (Mass.) 53 N. E. 816. Suppose, on prosecution, the State made direct proof that defendant had no license, would it still have the presumption which rests on the thought that it could not obtain such direct evidence? Suppose a claim that one absent for seven years or more was dead, and direct evidence *794on whether he was, would the presumption of death be added to such evidence?
. 5-c
When it comes to the effect of the existence of direct evidence upon a presumption, no sound reasoning can draw a distinction between the presumption of love of life and the presumption that a particular carrier injured a shipment; and the rule as to such effect has never been limited to the first presumption. So it has been held that, when there is substantial evidence that delay alleged did not occur on the line of the carrier sued, it is error to let the jury have the presumption that the delay in the shipment was caused by the negligence of the terminal carrier. Gulf, C. & S. F. R. Co. v. Brackett, (Tex.) 162 S. W. 1191. Swetland v. Boston & A. R. Co., 102 Mass. 276, decides that there was no case for the jury against the terminal carrier, because there was as much evidence that some earlier carrier caused apples to freeze in interstate shipment as there was that the last carrier, the one sued, had caused such damage. 6 Cyc. 491, note, construes the Swetland case, and that of Louisville & N. R. Co. v. Tennessee Brewing Co., (Tenn.) 36 S. W. 392, to hold that, if it appears that presumably injury resulted before the goods reached the last carrier, it will not be held liable in the absence of direct evidence; and the same authority, in its notes and annotations (points 38 and 39), points out that, if the shipper accompanies the shipment, the presumption does not apply.
It seems manifest that the Glassman case had no occasion to decide the point in this case. That which it is unnecessary to decide is not decided though something is said that purports to decide it. If a cause can be affirmed without passing upon an asserted Federal right, such right will not be inquired into (New Orleans & N. E. R. Co. v. National Rice Milling Co., 34 Rup. Ct. Rep. 726), nor does *795it matter that the dictum is invited. The test of oMter is not how it was induced. That a decision is needless is not changed by. showing how it was invited. It does not matter that, in Q-lassman’s case, there was an assignment which assailed an instruction for ruling that the presumption was not affected. On appeal, it should not have been passed upon, beyond saying that the charge was erroneous because it injected whether a presumption had or had not been changed, when, because of direct evidence, it was immaterial whether or not it had been changed.
Elliott v. Chicago, M. & St. P. R. Co., (S. D.) 150 N. W. 777, at 778, is dictum as to presumptions, because its argument is addressed to the proposition that' the shipper may sue either carrier, “if he knows' which one among a number of carriers caused the injury.” Railway v. Harrington, supra, is in similar case. It says that “direct evidence appears to show that the injury complained of occurred while the property was in the hands of this carrier.” Where the plaintiff “knows” which of several carriers did the damage, or if there is direct evidence which.one did, there is no room for indulging in presumptions on which one did, and all said under such conditions concerning the law of presumptions is, as seen, dictum, pure and simple.
I am firmly persuaded that we should reverse on the ground that the presumption against the last carrier will not avail to prove the case of plaintiff, because the Federal law has substituted for such presumption one that the initial carrier caused the damage.
Weaver, J., concurs in this dissent.